SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 333-11763) UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 21 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 22 [X] VANGUARD SCOTTSDALE FUNDS (FORMERLY KNOWN AS VANGUARD TREASURY FUND) (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 IT IS PROPOSED THAT THIS FILING BECOME EFFECTIVE ON NOVEMBER 19, 2009, PURSUANT TO RULE (b)(1)(v) OF RULE 485. THIS POST-EFFECTIVE AMENDMENT IS BEING MADE TO EXTEND THE DATE OF EFFECTIVENESS FOR A PREVIOUSLY FILED POST-EFFECTIVE AMENDMENT (POST-EFFECTIVE AMENDMENT NO. 19.) SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 13th day of November, 2009. VANGUARD SCOTTSDALE FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chief Executive Officer, President, and Trustee Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ John J. Brennan* Chairman of the Board and November 13, 2009 Trustee John J. Brennan /s/ F. William McNabb III* Chief Executive Officer, November 13, 2009 President, and Trustee F. William McNabb /s/ Charles D. Ellis* Trustee November 13, 2009 Charles D. Ellis /s/ Emerson U. Fullwood* Trustee November 13, 2009 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee November 13, 2009 Rajiv L. Gupta /s/ Amy Gutmann* Trustee November 13, 2009 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee November 13, 2009 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee November 13, 2009 F. Joseph Loughrey /s/ André F. Perold* Trustee November 13, 2009 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee November 13, 2009 Alfred M. Rankin, Jr. /s/ Peter F. Volanakis* Trustee November 13, 2009 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer November 13, 2009 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference. C-1
